Citation Nr: 1047547	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-40 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date before August 25, 2000, for the 
grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a decision in May 2007, the Board determined that the criteria 
for an effective date before August 25, 2000, for the grant of 
service connection for posttraumatic stress disorder were not 
met.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in October 2008, the Court granted a Joint Motion to 
Remand of the parties, the VA Secretary and the Veteran, who was 
then represented by counsel, and vacated and remanded the case to 
the Board for readjudication consistent with the Joint Motion.  

In the Joint Motion, the parties agreed that the Board did not 
provide an adequate statement of reasons and bases as to why a 
statement submitted by the Veteran in March 1996 did not 
constitute a timely notice of disagreement with the Hearing 
Officer's decision in February 1996, denying service connection 
for posttraumatic stress disorder. 

In a decision in March 2010, the Board determined that the notice 
of disagreement of March 1996, to the Hearing Officer's decision 
in February 1996, denying the claim of service connection for 
posttraumatic stress disorder, was timely filed.  

In March 2010, the Board remanded the issue of an effective date 
before August 25, 2000, for the grant of service connection for 
posttraumatic stress disorder for further development.  As the 
requested development has been completed, no further action to 
ensure compliance with the remand directive is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. On June 9, 1994, the Veteran filed a claim of service 
connection for posttraumatic stress disorder.  

2. A rating decision in January 1995, denied service connection 
for posttraumatic stress disorder, which the Veteran did not 
appeal and rating decision became final.  

3. In a decision on February 29, 1996, the Hearing Officer denied 
service connection for posttraumatic stress disorder.

4. In March 1996, the Veteran filed a timely notice of 
disagreement with the Hearing Officer's decision of February 
1996.  


CONCLUSION OF LAW

An effective date of February 29, 1996, for the grant of service 
connection for posttraumatic stress disorder, is established.  
U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
April 2001, on the underlying claim of service connection for 
posttraumatic stress disorder.  

Where, as here, service connection has been granted, the claim 
has been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled. Once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with the 
RO's decision about the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 21 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  

In a statement in December 2009, the Veteran asserted that in 
1992 the Phoenix RO either denied the claim of service connection 
for posttraumatic stress disorder or held a hearing on the claim.  
In March 2010, the Phoenix RO indicated that a physical search of 
the data bank did not reveal any records for the Veteran.  In 
June 2010, a formal finding of unavailability documented that 
additional records for the Veteran were not found at the Phoenix 
RO.  

In June 2010, the Veteran indicated that the Phoenix RO 
transferred her records to the Portland RO.  A review of the file 
shows the Veteran's records were transferred to the Portland RO 
and the current appeal originates from a rating decision of the 
Portland, RO.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date Criteria

The effective date of an award based on a claim for compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of the claim  38 U.S.C.A. § 5110.  


The effective date of an evaluation and award for compensation, 
based on a claim to reopen after final disallowance will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Analysis

In a statement received in April 2010, the Veteran contended that 
she should be paid benefits for posttraumatic stress disorder 
back to 1994.  In a statement received in October 2010, she 
indicated that she was diagnosed with posttraumatic stress 
disorder in 1992.  

The Veteran filed claims for benefits in March 1972, however at 
that time she did not claim service connection for posttraumatic 
stress disorder.  

On June 9, 1994, the Veteran filed a claim of service connection 
for posttraumatic stress disorder.  In a rating decision in 
January 1995, the RO denied service connection for posttraumatic 
stress disorder.  After the Veteran was notified of the adverse 
determination and of her right to appeal, in March 1995, the 
Veteran filed a notice of disagreement with other issues denied 
in the rating decision of January 1995, however, she did not 
indicate disagreement with the denial of service connection for 
posttraumatic stress disorder.  

In August 1995, during the Veteran's hearing before a Hearing 
Officer, testimony was taken on the issue of service connection 
for posttraumatic stress disorder, although the Hearing Officer 
indicated that the issue was not currently on appeal.  

In a decision on February 29, 1996, the Hearing Office denied 
service connection for posttraumatic stress disorder.  

In March 1996, the Veteran filed a timely notice of disagreement 
with the decision of the Hearing Officers.  

The rating decision in October 2003, from which the appeal 
originates, the RO granted service connection for posttraumatic 
stress disorder effective August 25, 2000, which is the date of 
receipt of the reopened claim.  The RO found that there was a 
diagnosis of posttraumatic stress disorder and corroborative 
evidence of the claimed stressor to include the service treatment 
records.  The service treatment records were in the file in 1972 
and were of record at the time the Veteran filed the claim of 
service connection for posttraumatic stress disorder in March 
1994.   

A claimant has one year from the date of notification of the 
rating decision to file a notice of disagreement to initiate the 
appeal process.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  
The Veteran did not file a timely notice of disagreement with the 
rating decision in January 1995, denying service connection for 
posttraumatic stress disorder and that rating decision became 
final.  As the claim filed on March 17, 1994, was adjudicated by 
the rating decision of January 2005, which the Veteran did not 
appeal, an effective date of March 17, 1994, cannot be assigned 
for the grant of service connection for posttraumatic stress 
disorder.  

The decision of the Hearing Officer on February 29, 1996, denying 
service connection for posttraumatic disorder, raised the claim 
of service connection for posttraumatic stress disorder.  
Therefore the date of the Veteran's claim of service connection 
is February 29, 1996, the date of the decision by the Hearing 
Officer, which the Veteran appealed by filing a timely notice of 
disagreement in March 1996.  





As the record contains no communication from the Veteran prior to 
February 29, 1996, expressing the intent to reopen a claim of 
service connection for posttraumatic stress disorder, there is no 
pending claim, formal or informal, of service connection for 
posttraumatic stress disorder before February 29, 1996.  
38 C.F.R. §§ 3.155, 3.160(c).

As the Veteran's claim was filed more than one year after 
separation from service, the effective date of the award of 
service connection based on a reopened claim is the date of 
claim, that is, February 29, 1996.  For these reasons, the Board 
finds that an effective date of February 29, 1996, for service 
connection for posttraumatic stress disorder is warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date of February 29, 1996, for service connection 
for posttraumatic stress disorder is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


